                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

WILLIAM PEDDY                                    §

VS.                                              §               CIVIL ACTION NO. 9:17cv116

BLAKE LAMB, ET AL.                               §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Plaintiff William Peddy, proceeding pro se, filed the above-styled lawsuit. The Court
previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court.

       Plaintiff has filed a motion seeking preliminary injunctive relief (doc. no. 31). The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending the motion be denied.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. The motion for preliminary injunctive relief

is DENIED.



          So ORDERED and SIGNED March 11, 2019.




                                                     ____________________________
                                                      Ron Clark, Senior District Judge
